         Case 6:19-cv-01212-JWB-JPO Document 36 Filed 07/23/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

 DAVID GARZA,

             Plaintiff,

             v.                                          Case No. 19-1212-JWB

 GREYHOUND LINES, INC.,

             Defendant.


                            AMENDED SCHEDULING ORDER

         Defendant, Greyhound Lines, Inc., has filed an unopposed motion (ECF No. 35) to

amend the scheduling order, which was entered on January 17, 2020 (ECF No. 11). For

good cause, the court enters this amended scheduling order, summarized in the following

table:

                          SUMMARY OF DEADLINES AND SETTINGS

                                 Event                           Deadline/Setting
           All discovery completed                              October 2, 2020
           All potentially dispositive motions (e.g.,
                                                               November 2, 2020
           summary judgment)
           Motions challenging admissibility of expert
                                                               November 2, 2020
           testimony
           Proposed pretrial order due                          October 9, 2020
                                                               October 21, 2020 at
           Pretrial conference
                                                                   10:00 AM

         This amended scheduling order will not be modified except by leave of court upon

a showing of good cause.

         IT IS SO ORDERED.

O:\SCHEDULINGORDERS\19-1212-JWB-35.DOCX
Case 6:19-cv-01212-JWB-JPO Document 36 Filed 07/23/20 Page 2 of 2




Dated July 23, 2020, at Kansas City, Kansas.

                                 s/ James P. O’Hara
                                 James P. O’Hara
                                 U.S. Magistrate Judge




                                    2
